|! KNOLL, Justice,
dissenting with reasons and would grant.
In this pretrial hearing stage, I find it inappropriate to subpoena out-of-state witnesses given the State’s slight prima facie burden of proof at the preliminary examination. Because of undue hardship and financial expenses involved, these subpoenas should be reserved for trial. In my view, it is a clear abuse of the district court’s discretion in granting the defendant’s ex parte motion for issuance of certificate to compel attendance of out-of-state witnesses. Accordingly, I would grant this writ and quash the subpoenas at issue.